Title: To James Madison from Valentin de Foronda, 29 July 1808
From: Foronda, Valentin de
To: Madison, James



Philada. 29 de Julio 1808.

Valentin de Foronda tiene la honra de ofrecerse à la obediencia del Caballero Madison y advertirle, que habiendo acudido á Mr. Duane por los papeles impresos de todo lo acaecído en la ultima Sesion, y que le han informado se reparten à todos los Agentes de la Naciones Extrangeras: le ha respondido que no corre con este asunto: asi, se promete de la bondad de VS que, si ès una costumbre semejante reparto, se sirva mandar que se le indique el pasaje adonde podrá acudir por ellos: pues, sí estuviesen de venta no molestaria la atencion del Caballero Ministro de Estado.
